FILED
                             NOT FOR PUBLICATION                             JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROMEO ANTONIO LAZO-                              No. 14-72763
RODRIGUEZ,
                                                 Agency No. A098-283-894
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Romeo Antonio Lazo-Rodriguez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen and

review de novo questions of law. Najmabadi v. Holder, 597 F.3d 983, 986 (9th

Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Lazo-Rodriguez’s motion to

reopen as untimely, where he filed the motion more than six years after his final

order of removal. See 8 C.F.R. § 1003.2(c)(2) (a motion to reopen must generally

be filed within 90 days of a final administrative order of removal). Lazo-

Rodriguez failed to demonstrate changed conditions in El Salvador to qualify for

the regulatory exception to the filing deadline, see 8 C.F.R. § 1003.2(c)(3)(ii);

Najmabadi, 597 F.3d at 989-90 (evidence must be “qualitatively different” to

warrant reopening), and failed to show the due diligence required for equitable

tolling of the filing deadline, see Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir.

2011) (equitable tolling is available to an alien who is prevented from timely filing

a motion to reopen due to deception, fraud or error, as long as petitioner exercises

due diligence in discovering such circumstances).

      The BIA applied the appropriate legal standards in its diligence

determination, and provided a reasoned explanation for denying the motion to

reopen. See Avagyan, 646 F.3d at 679-80; Najmabadi, 597 F.3d at 990 (“What is

required is merely that [the BIA] consider the issues raised, and announce its


                                           2                                     14-72763
decision in terms sufficient to enable a reviewing court to perceive that it has heard

and thought and not merely reacted.” (citation and quotation marks omitted)).

      In light of this disposition, we do not reach Lazo-Rodriguez’s remaining

contentions regarding ineffective assistance of his prior counsel.

      PETITION FOR REVIEW DENIED.




                                           3                                    14-72763